FIFTH DIVISION
                              MCFADDEN, P. J.,
                            BROWN and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                    August 25, 2022




In the Court of Appeals of Georgia
 A23A0101. COLE v. THE STATE.

      MCFADDEN, Presiding Judge.

      A jury found Shakir Cole guilty of five counts of child molestation but failed

to reach a verdict on a count alleging rape. The trial court then entered a judgment of

conviction and sentenced Cole on the child molestation counts and placed the rape

count on the dead docket. The trial court later denied Cole’s motion for new trial, and

Cole filed a notice of appeal from that order.

      It appears from the record that the trial court had not disposed of the rape count

at the time Cole filed his notice of appeal. But the trial court subsequently certified

his ruling for immediate review, and Cole filed a separate, timely application for

interlocutory review with this court.
      Cole now moves to withdraw his direct appeal, correctly stating that because

the rape count is on the dead docket, that count remains unresolved, the case remains

pending, and so we lack jurisdiction over the direct appeal. Cole acknowledges in the

motion that the direct appeal must be dismissed due to this jurisdictional infirmity.

      As Cole notes, this case is controlled by Seals v. State, 311 Ga. 739 (860 SE2d

419) (2021). Our Supreme Court held in that decision that when a count of the

indictment is dead-docketed, the case remains pending below, so the provisions of

OCGA § 5-6-34 (a) (1) allowing a direct appeal from a final judgment do not apply.

Seals, 311 Ga. at 739. Rather, to pursue an appeal, the defendant must follow the

procedures for an interlocutory appeal, as Cole properly has done in a separate

proceeding before this court. See OCGA § 5-6-34 (b); Seals, 311 Ga. at 739. Under

these circumstances, we must dismiss his direct appeal. Seals, 311 Ga. at 379; Spears

v. State, 360 Ga. App. 776, 777 (861 SE2d 619) (2021).

      We also note, as we did in another case dealing with this issue, that

      [w]e share our Supreme Court’s concerns about the practical
      consequences of Seals and join that Court’s invitation to the General
      Assembly to consider “whether to amend OCGA § 5-6-34 (a) to allow
      for immediate appeals in cases where the only non-resolved counts are
      dead-docketed.” Id. at 749 (4). In the interim, we encourage our trial


                                         2
      courts . . . to grant certificates of immediate review under OCGA § 5-6-
      34 (b)[,]


Spears, 360 Ga. App. at 777, as the trial court did in this case.

      Appeal dismissed. Brown and Markle, JJ., concur.




                                          3